 


Exhibit 10.2
 
 
[Form of Offer Letter]
 
[Date]
 
Kenneth E. Puzder
180 NE 4th Avenue, Unit 201
Delray Beach, Florida 33483
 
RE: LETTER OF OFFER OF EMPLOYMENT – Chief Financial Officer
 
Dear Mr. Puzder
 
Following our recent discussions, we are delighted to offer you the position of
Chief Financial Officer with Exactus, Inc. If you join Exactus, you will become
part of a fast-paced and dedicated team that works together to provide our
customers, business partners and employees with the highest possible level of
service and support.
 
As a member of the Executive team, we would ask for your commitment to deliver
outstanding quality and results. In addition, we expect your personal
accountability in all the products, actions, advice and results that you provide
as a representative of Exactus. In return, we are committed to providing you
with every opportunity to learn, grow and stretch to the highest level of your
ability and potential.
 
We are confident you will find this new opportunity both challenging and
rewarding. The following points outline the terms and conditions we are
proposing.
 
Title: Chief Financial Officer
 
Start date: July 15, 2019
 
Salary: $120,000.00
 
Signing Bonus (Payable within 90 days from the date of this agreement):
$20,000.00, to be deducted from future bonuses
 
Stock Options: ______________________________________
 
Group benefits: You will be eligible to participate in the company’s Group
Benefit Plans, in accordance with company policy.
 
Reporting relationship: You will be reporting to the Company’s Board of
Directors.
 
Vacation: You will be eligible for paid time off in accordance with company
policy.
 
This arrangement may be terminated by either party within two weeks of the date
of this Offer Letter and upon notice in writing to either party.
 
We look forward to the opportunity to work with you in an atmosphere that is
successful and mutually challenging and rewarding.
Sincerely,
 
 
Philip J. Young
Chief Executive Officer
Exactus, Inc.
 
With the signature below, I accept this offer for employment.
 
 
___________________________                                                                            
______________________
Name                                                                                      
Date
 
 
 


